 1   [Counsel Listed on Signature Page]
 2

 3                                  UNITED S TATES DISTRI CT COURT
 4                              NORTH ERN DISTRICT O F CALIFORNIA
 5

 6   IN RE CAPACITORS ANTITRUST LITIGATION                    Master File No. 3:17-md-02801-JD
 7   THIS DOCUMENT RELATES TO:                                JOINT STATUS REPORT REGARDING
                                                              CONCURRENT EXPERT “HOT TUB”
 8   The AASI Beneficiaries’ Trust, by and Through
     Kenneth A. Welt, Liquidating Trustee, v. AVX
 9   Corp. et al., Case No. 3:17-cv-03472
10
     Avnet, Inc. v. Hitachi Chemical Co., Ltd., et
11   al., Case No. 17-cv-7046

12   Benchmark Electronics, Inc. et al. v.
     AVX Corp. et al., Case No. 17-cv-7047-JD
13
     Jaco Electronics, Inc. et al. v. Nippon Chemi-Con
14   Corporation, et al., Case No. 3:19-cv-1902-JD
15
     Arrow Electronics, Inc. v. ELNA Co., Ltd. et al.,
16   No. 3:18-cv-02657-JD

17   Flextronics International USA, Inc.’s Individual
     Action, Case No. 3:14-cv-03264-JD
18

19

20       I.      INTRODUCTION

21            At the April 17, 2020 status conference, the Court advised the parties that it would hold a

22   concurrent expert “hot tub” proceeding (the “Hot Tub”) and directed the parties to “meet and confer

23   and submit joint proposals for the structure and format of the proceedings, including the number of

24   proceedings that should be held and proposed dates.”

25            Counsel have done so and have reached an agreement on a proposed date and format. The

26   parties therefore jointly submit this status report setting forth their proposed Hot Tub schedule and

27   format, and respectfully request that the Court enter an order setting the Hot Tub for August 11, 2020.

28

30
      Master File No. 3:17-md-02801-JD                    1
31
                               JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1      II.      TIMING AND FORMAT OF HOT TUB
 2            During the April 17 status conference, the Court advised the parties of its intention to hold a Hot

 3   Tub in respect of Defendants’ Daubert Motion concerning DAPs’ expert, Dr. Leslie Marx and DAPs’

 4   Daubert Motions in respect of Nichicon’s expert, Dr. Stephen Prowse, and Hitachi Chemical’s expert,

 5   Dr. Michael Williams. The Court also suggested either August 4, 2020 or August 11, 2020 as the

 6   date(s) of the Hot Tub.

 7            The parties agree that the arguments raised in DAPs’ Daubert Motions of Dr. Prowse [D.E.

 8   625] and Dr. Williams [D.E. 630] are not appropriate for a Hot Tub proceeding because those issues

 9   relate to legal rather than econometric issues. DAPs believe that the issues raised in Sections I & II of

10   their Daubert motion with regard to Dr. Williams have been decided by the Court as part of the Direct

11   Purchaser Class pretrial proceedings. See D.E. 1140 (Ruling on Defendants’ Motion in Limine No. 1).

12   Hitachi Chemical disagrees and does not believe the Court has decided any issue as to Dr. Williams’

13   proffered testimony, which contains properly admissible expert rebuttal testimony responsive to Dr.

14   Marx’s purported economic conclusions.

15            The parties further agree that Section C of Defendants’ Daubert motion [D.E. 652] also should

16   not be part of the Hot Tub of Dr. Marx, as it too relates strictly to legal issues. The parties agree that

17   these legal issues can be decided on the papers or by oral argument if the Court deems it to be helpful.

18            With respect to the timing of the Hot Tub for Dr. Marx, the parties respectfully request (if

19   possible) that it be scheduled on August 11, 2020.

20            Consistent with intention expressed by the Court, the parties all would prefer that the Hot Tub

21   take place in person. However, given the effects of the COVID-19 pandemic and General Order 72-3

22   of the Northern District of California, they agree that to avoid any delay, if the hearing cannot proceed

23   in person, the parties will be prepared to proceed on August 11, 2020 via Zoom or similar

24   videoconference technology.

25            Finally, as directed by the Court, Dr. Marx, Dr. Haider, and Dr. Prowse shall meet and confer to

26   prepare a joint statement that lists the top five issues of disagreement by descending order of
27   importance. This joint submission shall be filed by July 17, 2020.

28

30
     Master File No. 3:17-md-02801-JD                    2
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   Dated: June 19, 2020

 2    /s/ Robert W. Turken                             /s/Charles E. Tompkins
      Robert W. Turken                                 Charles E. Tompkins (pro hac vice)
 3    BILZIN SUMBERG BAENA PRICE                       WILLIAMS MONTGOMERY & JOHN
      & AXELROD LLP                                    LTD.
 4    Robert W. Turken (pro hac vice)                  1200 18th Street NW, Suite 325
      Scott N. Wagner (pro hac vice)
 5    Lori P. Lustrin (pro hac vice)                   Washington, D.C. 20036
      Shalia M. Sakona (pro hac vice)                  Telephone: (202) 791-9951
 6    Jerry R. Goldsmith (pro hac vice)                Facsimile: (312) 630-8586
      Ilana A. Drescher (pro hac vice)                 Email: cet@willmont.com
 7    1450 Brickell Ave., Suite 2300
      Miami, Florida 33131-3456
 8                                                     Paul J. Ripp (pro hac vice)
      Telephone: (305) 374-7580
      Facsimile: (305) 374-7593                        Ashley Hyun-Jeong Kim (pro hac vice)
 9                                                     WILLIAMS MONTGOMERY & JOHN
      Attorneys for Plaintiffs Avnet, Inc.; The AASI   LTD.
10    Beneficiaries’ Trust, by and Through             233 S. Wacker Drive, Suite 6800
      Kenneth A. Welt, Liquidating Trustee; Jaco       Chicago, IL 60606
11    Electronics, Inc.; and Benchmark                 Telephone: (312) 443-3200
      Electronics, Inc.
12                                                     Facsimile: (312) 630-8500
                                                       Email: pjr@willmont.com
13                                                     ahk@willmont.com
      /s/Meredith Schultz
14    Stuart H. Singer (pro hac vice)
      Meredith Schultz (pro hac vice)                  Whitney E. Street (State Bar No. 223870)
15    BOIES SCHILLER FLEXNER LLP                       BLOCK & LEVITON LLP
      401 East Las Olas Blvd.                          100 Pine Street, Suite 1250
16    Suite 1200                                       San Francisco, CA 94111
      Fort Lauderdale, FL 33301                        Telephone: (415) 968-1852
17                                                     Facsimile: (617) 507-6020
      Telephone: (954) 356-0011
      Facsimile: (954) 356-0022                        Email: wstreet@blockesq.com
18
      Email: ssinger@bsfllp.com
19    Email: mschultz@bsfllp.com                       Counsel for Plaintiff Flextronics International USA,
                                                       Inc.
20    Philip J. Iovieno
21    Anne M. Nardacci
      BOIES SCHILLER FLEXNER LLP
22    30 South Pearl Street, 11th Floor
      Albany, NY 12207
23    Telephone: (518) 434-0600
      Facsimile: (518) 434-0665
24

25    Kyle Smith
      BOIES SCHILLER FLEXNER LLP
26    1401 New York Ave., NW
      Washington, DC 20005
27    Telephone: (202) 237-2727
28    Attorneys for Plaintiff Arrow
      Electronics, Inc.
30
     Master File No. 3:17-md-02801-JD                    3
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   WILSON SONSINI GOODRICH & ROSATI                   K&L GATES LLP
     Professional Corporation
 2
     s/ Jonathan M. Jacobson                            s/ Michael E. Martinez
 3
     Jonathan M. Jacobson                               Michael E. Martinez
 4   Chul Pak (admitted pro hac vice)                   (admitted pro hac vice)
     Jeffrey C. Bank (admitted pro hac vice)            Scott M. Mendel (admitted pro hac vice)
 5   Justin A. Cohen (admitted pro hac vice)            Steven M. Kowal (admitted pro hac vice)
     1301 Avenue of the Americas, 40th Floor            Lauren N. Donahue (admitted pro hac vice)
 6   New York, New York 10019                           Brian J. Smith (admitted pro hac vice)
     Telephone: (212) 497-7758                          70 West Madison Street, Suite 3300
 7
     Facsimile: (212) 999-5899                          Chicago, Illinois 60602
 8   jjacobson@wsgr.com                                 Telephone: (312) 372-1121
     cpak@wsgr.com                                      Facsimile: (312) 827-8000
 9   jbank@wsgr.com                                     michael.martinez@klgates.com
     jcohen@wsgr.com                                    scott.mendel@klgates.com
10                                                      lauren.donahue@klgates.com
     Jeff VanHooreweghe (Bar No. 313371)                brian.j.smith@klgates.com
11
     One Market Plaza
12   Spear Tower, Suite 3300                            Daniel W. Fox (Bar No. 268757)
     San Francisco, California 94105                    4 Embarcadero Center, Suite 1200
13   Telephone: (415) 947-2046                          San Francisco, California 94111
     Facsimile: (415) 947-2099                          Telephone: (415) 882-8200
14   jvanhooreweghe@wsgr.com                            Facsimile: (415) 882-8220
15                                                      daniel.fox@klgates.com
     Counsel for Defendants Hitachi Chemical Co.,
16   Ltd., Hitachi AIC Inc., and Hitachi Chemical Co.   Philip Van Der Weele
     America, Ltd.                                      (admitted pro hac vice)
17                                                      One S.W. Columbia Street, Suite 1900
                                                        Portland, Oregon 97258
18                                                      Telephone: (503) 228-3200
19                                                      Facsimile: (503) 553-6227
                                                        Phil.vanderweele@klgates.com
20
                                                        Counsel for Defendants Nichicon
21                                                      Corporation and Nichicon (America)
                                                        Corporation.
22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    4
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   JONES DAY                                             MORRISON & FOERSTER LLP

 2   s/ Jeffrey A. LeVee                                   s/ Bonnie Lau
     Jeffrey A. LeVee (Bar No. 125863)                     Bonnie Lau
 3
     Erick P. Enson (Bar No. 204447)                       425 Market Street
 4   Kelly M. Ozurovich (Bar No. 307563)                   San Francisco, California 94105
     555 South Flower Street, Fiftieth Floor               Telephone: (415) 268-6511
 5   Los Angeles, California 90071                         Facsimile: (415) 268-7522
     Telephone: (213) 489-3939                             BLau@mofo.com
 6   Facsimile: (213) 243-2539
     jlevee@jonesday.com                                   Counsel for Defendant Matsuo Electric
 7
     epenson@jonesday.com                                  Co., Ltd.
 8   kozurovich@jonesday.com

 9   Counsel for Defendants Holy Stone Enterprise
     Co., Ltd., Milestone Global Technology, Inc. (d/b/a
10   HolyStone International), and Vishay Polytech Co.,
     Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    5
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   PAUL, WEISS, RIFKIND, WHARTON &                   WILMER CUTLER PICKERING
     GARRISON LLP                                      HALE AND DORR LLP
 2
     s/ Charles Rule                                   s/ Heather S. Nyong’o
 3
     Charles “Rick” Rule (admitted pro hac vice)       Heather S. Nyong’o (Bar No. 222202)
 4   Joseph J. Bial (admitted pro hac vice)            One Front Street, Suite 3500
     2001 K Street, N.W.                               San Francisco, California 94111
 5   Washington, D.C. 20006                            Telephone: (628) 235-1000
     Telephone: (202) 223-7300                         Facsimile: (628) 235-1001
 6   Facsimile: (202) 223-7430                         heather.nyongo@wilmerhale.com
     rrule@paulweiss.com                               Thomas Mueller (admitted pro hac vice)
 7
     jbial@paulweiss.com                               1875 Pennsylvania Avenue, N.W.
 8                                                     Washington, D.C. 20006
     Johan E. Tatoy (admitted pro hac vice)            Telephone: (202) 663-6000
 9   Sara E. Hershman (admitted pro hac vice)          Facsimile: (202) 663-6363
     1285 Avenue of the Americas                       thomas.mueller@wilmerhale.com
10   New York, New York 10128
     Telephone: (212) 373-3830                         Chris Johnstone (Bar no. 242152)
11
     Facsimile: (212) 757-3990                         950 Page Mill Road
12   jtatoy@paulweiss.com                              Palo Alto, California 94304
     shershman@paulweiss.com                           Telephone: (650) 858-6000
13                                                     Facsimile: (650) 858-6100
     KAUFHOLD GASKIN LLP
14                                                     Counsel for Defendant Elna Co., Ltd. And
15   Steven Kaufhold (Bar No. 157195                   Elna America, Inc.
     388 Market Street, Suite 1300
16   San Francisco, California 941111
     Telephone: (415) 445-4621
17   Facsimile: (415) 874-1071
     skaufhold@kaufholdgaskin.com
18

19   Counsel for Defendants Nippon Chemi-Con
     Corporation and United Chemi-Con, Inc.
20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    6
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   MINTZ, LEVIN, COHN, FERRIS,                       SHEARMAN AND STERLING LLP
     GLOVSKY AND POPEO, P.C.
 2
     s/ Evan S. Nadel                                   s/ Djordje Petkoski
 3
     Evan S. Nadel                                     Djordje Petkoski (admitted pro hac vice)
 4   44 Montgomery Street, 36th Floor                  David A. Higbee (admitted pro hac vice)
     San Francisco, California 94104                   Ryan Shores (admitted pro hac vice)
 5   Telephone: (415) 432-6000                         Todd M. Stenerson (admitted pro hac vice)
     Facsimile: (415) 432-6001                         Deke Shearon (admitted pro hac vice)
 6   enadel@mintz.com                                  401 9th Street, N.W.
                                                       Washington, D.C. 20004
 7
     Bruce D. Sokler (admitted pro hac vice)           Telephone: (202) 508-8000
 8   Robert G. Kidwell (admitted pro hac vice)         Facsimile: (202) 508-8100
     701 Pennsylvania Avenue, N.W., Suite 900          djordje.petkoski@shearman.com
 9   Washington, D.C. 20004                            david.higbee@shearman.com
     Telephone: (202) 434-7300                         ryan.shhores@shearman.com
10   Facsimile: (202) 434-7400                         todd.stenerson@shearman.com
     bdsokler@mintz.com                                deke.shearon@shearman.com
11
     rgkidwell@mintz.com
12                                                     John Cove (Bar No. 212213)
     Counsel for Defendant AVX Corporation             535 Mission Street, 25th Floor
13                                                     San Francisco, California 94105
                                                       Telephone: (415) 616-1139
14                                                     Facsimile: (415) 616-1199
15                                                     john.cove@shearman.com

16                                                     Counsel for Defendant Rubycon
                                                       Corporation and Rubycon America Inc.
17

18

19

20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    7
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   BONA LAW PC                                       DENTONS US LLP

 2   s/ Jarod M. Bona                                  s/ Gaspare J. Bono
     Jarod M. Bona                                     Gaspare J. Bono
 3
     Aaron R. Gott                                     Claire M. Maddox
 4   4275 Executive Square, Suite 200                  Leslie A. Barry
     La Jolla, California 92037                        1900 K Street, N.W.
 5   jarod.bona@bonalawpc.com                          Washington, D.C. 20006
     aaron.gott@bonalawpc.com                          gap.bono@dentons.com
 6                                                     claire.maddox@dentons.com
     Counsel for Defendants Taitsu Corporation and     leslie.barry@dentons.com
 7
     Taitsu America, Inc.
 8                                                     Andrew S. Azarmi
                                                       One Market Plaza
 9                                                     Spear Tower, 24th Floor
                                                       San Francisco, California 94105
10                                                     andrew.azarmi@dentons.com
11
                                                       Counsel for Defendants Shinyei Kaisha,
12                                                     Shinyei Technology Co., Ltd., Shinyei
                                                       Capacitor Co., Ltd. and Shinyei
13                                                     Corporation of America, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    8
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1   BAKER & HOSTETLER LLP

 2   s/ C. Dennis Loomis
     C. Dennis Loomis (Bar No. 82359)
 3
     11601 Wilshire Blvd., Suite 1400
 4   Los Angeles, California 90025-0509
     Telephone: 310. 820.8800
 5   Facsimile: 310.820.8859
     cdloomis@bakerlaw.com
 6
     John R. Fornaciari (admitted pro hac vice)
 7
     Danyll W. Foix (admitted pro hac vice)
 8   1050 Connecticut Ave. N.W., Suite 1100
     Washington, D.C. 20036
 9   Telephone: 202.861.1500
     Facsimile: 202.861.1783
10   jfornaciari@bakerlaw.com
     dfoix@bakerlaw.com
11

12   Counsel for Defendants Soshin Electric Co., Ltd.
     and Soshin Electronics of America Inc.
13

14

15

16                                       ATTESTATION STATEMENT

17          Pursuant to Civil L.R. 5-1(i)(3), I attest that all other signatures listed, and on whose behalf
18
     the filing is submitted, concur in the filing’s content and have authorized the filing.
19
     Dated: June 19, 2020
20
                                                    /s/ Robert W. Turken
21                                                     Robert W. Turken (pro hac vice)
22
                                                    BILZIN SUMBERG BAENA PRICE
23                                                  & AXELROD LLP

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    9
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
 1                                      CERTIFICATE OF SERVICE
 2           The undersigned counsel hereby certifies that a true and correct copy of the foregoing document
 3
     was electronically served upon the parties and counsel of record using the CM/ECF system on June 19,
 4
     2020.
 5
                                                  /s/ Robert W. Turken
 6                                                   Robert W. Turken
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
     Master File No. 3:17-md-02801-JD                    10
31
                              JOINT STATUS REPORT REGARDING CONCURRENT EXPERT “HOT TUB”
